IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                No. 01-60564

                              Summary Calendar


VICTOR GERMAN ACEVEDO-CRUZ,

                                                 Petitioner,

                                    versus

US PAROLE COMMISSION,

                                                 Respondent.



                 Appeal from the Determination of the
                    United States Parole Commission
                             (18 USC 4106A)


                              February 4, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Victor German Acevedo-Cruz appeals from the release date

determination of the U.S. Parole Commission following his transfer

to the United States from Mexico, pursuant to treaty,1 to continue

serving   his   10-year    sentence    for   transportation     of   marijuana




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
       Treaty on the Execution of Penal Sentences, November 25, 1976, U.S.—Mex.,
28 U.S.T. 7399.
imposed by a Mexican court.            We have jurisdiction under 18 U.S.C.

§ 4106A(b)(2)(B) to review decisions of the USPC.

     The USPC is to determine a transferee’s release date as if the

individual had been convicted of a similar offense in a United

States district court.2          We must treat Acevedo-Cruz’s appeal “as

though the determination had been a sentence imposed by a United

States district court.”3         We review the USPC’s application of the

guidelines de novo and its findings of fact for clear error.4                This

Court may uphold a challenge to a sentence only if (1) it was

imposed in violation of law, (2) imposed as a result of an

incorrect application of the guidelines, (3) resulted from an

upward departure, or (4) was unreasonably imposed for an offense

not covered by the guidelines.5

     The USPC analogized Acevedo-Cruz’s offense of “transportation

of marijuana” to possession with intent to distribute more than 100

kilograms of marijuana in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B).     The only issues on appeal are whether or not Acevedo-

Cruz should have received a downward adjustment for acceptance of

responsibility under U.S.S.G. § 3E1.1 and whether Acevedo-Cruz’s




     2
         18 U.S.C. § 4106A(b)(1)(A).

     3
         Id. § 4106A(b)(2)(B).
     4
         Navarrete v. U.S. Parole Com’n, 34 F.3d 316, 318 (5th Cir. 1994).
     5
         United States v. Yanez-Huerta, 207 F.3d 746, 748 (5th Cir. 2000).

                                          2
due    process       rights      were    violated       when       USPC   denied     him   the

adjustment in alleged violation of an internal policy.

       In front of the hearing examiner for the USPC Acevedo-Cruz

made       several    statements        indicating          that    he    denied     criminal

responsibility for his Mexican offense, a departure from statements

he had made to the probation officer.                              The hearing examiner

nevertheless recommended a downward adjustment for acceptance of

responsibility.             A   USPC    staff       attorney   wrote      to   counsel     for

Acevedo-Cruz advising him that the USPC was, in light of Acevedo-

Cruz’s       claims    of       innocence    at       the    hearing,        reviewing     the

recommendation of a downward adjustment.                             The letter invited

Acevedo-Cruz to, at this late date, finally accept responsibility

for his criminal conduct.               However, Acevedo-Cruz, through counsel,

continued to maintain that he “accepted” the Mexican conviction,

which was required by the Treaty,6 and did not alter his statements

relating to his innocence.                   As a result, and unsurprisingly,

Acevedo-Cruz did not receive any downward adjustment for acceptance

of responsibility.

       Acevedo-Cruz clearly was technically ineligible for a § 3E1.1

adjustment       because        he     did   not      cooperate       with     the   Mexican

authorities and at all times maintained his innocence during the




       6
        In order to be eligible for transfer, the transferee must not be
challenging his conviction through appeal or collateral attack. See Treaty, 28
U.S.T. at 7403.

                                                3
Mexican proceedings.7      He argues, however, that an internal policy

of the USPC entitled him to the downward adjustment.8              That policy

provides that—

      A defendant who has not cooperated with the foreign
      authorities by providing self-incriminating information
      will nonetheless qualify for a 2-level adjustment for
      acceptance of responsibility under § 3E1.1.(a) if the
      defendant, upon return to the United States, promptly
      accepts responsibility for his offense(s) of conviction
      (even if only because the law and treaty require it) and
      there are no countervailing circumstance(s) warranting
      denial of the adjustment.9

However, the policy also states that “countervailing circumstances”

include a defendant challenging his foreign court conviction by

claiming that he is not guilty,10 which is precisely what Acevedo-

Cruz did.11 Therefore, even if we assume, arguendo, that the policy


      7
        U.S.S.G. § 3E1.1 App. n.2 (“This adjustment is not intended to apply to
a defendant who puts the government to its burden of proof at trial by denying
the essential factual elements of guilt, is convicted, and only then admits guilt
and expresses remorse.”).
      8
       Even the USPC admits that its policy goes beyond the downward adjustments
contemplated by § 3E1.1, but characterizes the policy as a discretionary downward
departure that is based on § 3E1.1. However it is characterized, we conclude
that Acevedo-Cruz is ineligible both under §3E1.1 as written and as implemented
by the USPC.
      9
        Appendix 9 — Transfer Treaty Cases, U.S. Parole Commission Supplementary
Instructions, Section 4C (emphasis added).
      10
          Id. Section 3C (“The following are examples of countervailing
circumstances that may warrant denial of an adjustment for acceptance of
responsibility: ... (3) the defendant persists in attacking the facts established
by his foreign conviction at the time of the hearing before the Parole Commission
....”); see also id. Section 4B (“A defendant who challenges the findings of the
foreign court pertaining to his offense of conviction (for example, by claiming
that he is not guilty or that his participation in the offense was significantly
less than is consistent with the facts accepted by the foreign court) cannot be
said to have accepted responsibility for his offense and will disqualify himself
from any downward adjustment under §3E1.1 ....” (emphasis added)).
      11
         Acevedo-Cruz effectively denied any responsibility for the marijuana
found in his truck by Mexican authorities.

                                       4
had the force of law or that it created a protected liberty

interest such that Acevedo-Cruz could make a due process claim, we

would affirm his release date determination because the policy

itself dictates that he is not entitled to a downward adjustment.

Accordingly, we need not reach the merits of Acevedo-Cruz’s due

process claim.

     Since   Acevedo-Cruz’s   release   date   determination   was   not

imposed in violation of law nor resulted from a misapplication of

the guidelines, we AFFIRM.




                                  5